Case 5:19-cv-01231-JGB-SHK Document 2 Filed 07/02/19 Page lof3 Page ID#:15
UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
CIVIL COVER SHEET

I. (a) PLAINTIFFS ( Check box if you are representing yourself [| ) DEFENDANTS

 

( Check box if you are representing yourself CJ )

KARRENE PHILLIPS, WAYNE SHEPPERD and CLARENCE WOODS, individually and on
behalf of all others similarly situated,

COUNTY OF RIVERSIDE, a legal subdivision of the State of California, and:DOES 1-10,
inclusive,

 

(b) County of Residence of First Listed Plaintiff Riverside
(EXCEPT IN U.S. PLAINTIFF CASES)

County of Residence of First Listed Defendant
(IN U.S. PLAINTIFF CASES ONLY)

 

(c) Attorneys (Firm Name, Address and Telephone Number) If you are
representing yourself, provide the same information.

Alexander E. Papaefthimiou (SBN 236930)

PAPAEFTHIMIOU APC

1601 Carmen Drive, Suite 212D, Camarillo, California 93010

Telephone: (805) 366-3909

Il. BASIS OF JURISDICTION (Place an X in one box only.)

Attorneys (Firm Name, Address and Telephone Number) If you are
_{representing yourself, provide the same information.

 

 

IH, CITIZENSHIP OF PRINCIPAL PARTIES-For Diversity Cases Only
(Place an X in one box for plaintiff and one for defendant)

 

 

PTF DEF PTF DEF
1. U.S. Government [X] 3. Federal Question (U.S. Citizen of This State fF}. O41 Incorporated or Principal Place o4ame4
Plaintiff Government Not a Party) of Business in this State
Citizen of Another State [[] 2 [_] 2 Incorporated and Principal Place fF] 5 [5
d h of Business in Another State
2. U.S. Government 4, Diversity (Indicate Citizenship |Citizen or Subject of a . . :
: Foreign Nation 6 6
Defendant of Parties in Item Ill) Foreign Country [13 03 9 [le
IV. ORIGIN (Place an X in one box only.) 6. Multi-
1. Original 2. Removed from O 3. Remanded from C7 4. Reinstated or C 5. Transferred from Another C “District
Proceeding State Court Appellate Court Reopened District (Specify) Litigation
V. REQUESTED IN COMPLAINT: JURY DEMAND: Yes [] No (Check "Yes" only if demanded in complaint.)

CLASS ACTION under F.R.Cv.P. 23: . [| Yes No MONEY DEMANDED IN COMPLAINT: $ Subject to proof
VI. CAUSE OF ACTION (cite the U.S. Civil Statute under which you are filing and write a brief statement of cause. Do not cite jurisdictional statutes unless diversity.)

 

Fair Labor Standards Act, 29 U.S.C. § 216(b) -- Collective Action for Nonpayment of Overtime Compensation

 

Vil. NATURE OF SUIT (Place an X in one box only).

   

 

 

  

 

     

   
  
  

  
  
  

  

 

 
   

    
   
   
  
   
 

 

   

  

  
  
   
  

 
  
 
 
 

 

  
  
  
  
   
 
      
   
  

  

   
 

    
 

[]. 375 False Claims Act O 10 Insurance | 240 Torts to Land oO 462 Naturalization [_].820 Copyrights
oO 400 State [J 120 Marine [] 245 Tort Product PP ["] 463 Alien Detainee {] 830 Patent
Reapportionment Liability 465 Other Oo 510 Motions to Vacate
(J 410 Antitrust [7] 130 Miller Act [7] 290 All Other Real L] immigration Actions Sentence [_] 840 Trademark
430 Banks and Banki 140 Negotiable Property = TORTS “|. 530 General SOCIAL:
O co, san ec L instrument | 1 TY. 535 Death Penalty | 861 HIA (1395ff)
450 Commerce, F . = r
150 Recovery of : 370 Other Fraud : 862 Black L 923
Ol Rates/Etc. 0 Overpayment & |[] 310 Airplane U . ; 40 ack Lung (923)
[] 460 Deportation Enforcement of 315 Airplane [] 371 Truth in Lending |[] 540 Mandamus/Other | [_]} 863 DIWC/DIWW (405 (g))
470 Racketeer Influ- Hudgment Ly Product Liability [] 380 Other Personal j[_] 550 Civil Rights [7] 864 SSID Title XVI
CO enced & Corrupt Org. |[_] 151 Medicare Act Oo aro assault Libel & Property Damage gO 555 Prison Condition [J 865 RSI (405 (g))
i 385 P. ty D. aa :
C] 480 Consumer Credit 152 Recovery of q 330 Fed. Employers’ Od ProductLisbiity 560 Civil Detainee _
[1] 490 Cable/sat TV LI Petauited acest |S Liability L] Conditions of eSUS
oan (Excl. Vet. Confinement :
i : Z se : 870 Taxes (U.S. Plaintiff or
850 Securities/Com- f L] 340 Marine 422 Appeal 28 ! Bre ju Defendant)
153 R
CI moditi /Exch 53 Recovery 0 345 Marine Product |{_]
moalesiXenange |] Overpayment of |[] Liability USC 158 = 625 Drug Related [5] 871 IRS-Third Party 26 USC
890 Other Statutory Vet. Benefits 423 Withdrawal 28 Seizure of Property 21 7609
LI Actions 160 Stockholders! [LJ 350MotorVehicle |L] sc 157 USC 881
[] 891 Agricultural Acts OO suits Oo 355 Motor Vehicle [-] 690 Other
893 Envi tal Product Liability [7] 440 Other Civil Rights|_. A
nvironmenta 190 Other er Civil Rig - :
C Matters LJ Contract L igus Personal [1] 441 voting x] 710 Fair Labor Standards
Cc 895 Freedom of Info. c 195 Contract Oo 362 Personal Injury- | Act
Act Product Liability Med Malpratice = [LI ae Emp oyment [1 720 Labor/Mgmt.
[J 896 Arbitration 196 Franchise 365 Personal Injury- 443 Housing/ elations
CO as CI] Product Liability C1 Accommedations [_] 740 Railway Labor Act
899 Admin. Procedures a 367 Health Care/ 445 American with ; .
["] Act/Review of Appeal of [] 210 Land Pharmaceutical [] Disabilities- LC] 751 Family and Medical
or / i- : Employment Leave Act
Agency Decision Condemnation Personal Injury ploy
[-] 220 Foreclosure Product Liability 446 American with —|[~] 790 Other Labor
ituti i Cl Disabilities-Other Litigation
ry 950 Constitutionality of 230 Rent Lease & |[7] 708 Asbestos ssa nes ° 791 Employee Ret. Inc
State Statutes Ejectment Product Liability LL) #48 Education UW Security Act

 

 

 

 

 

 

5:19-cv-01231
CIVIL COVER SHEET

FOR OFFICE USE ONLY: Case Number:

CV-71 (10/14)

 

Page 1 of 3
Case 5:19-cv-01231-JGB-SHK Document 2 Filed 07/02/19 Page 2of3 Page ID #:16
UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
CIVIL COVER SHEET

Vill. VENUE: Your answers to the questions below will determine the division of the Court to which this case will be initially assigned. This initial assignment is subject
to change, in accordance with the Court's General Orders, upon review by the Court of your Complaint or Notice of Removal.

QUESTION A: Was this case removed :
from state court?

 

 

 

 

 

[-] Yes [x] No : : :
Cj Los Angeles, Ventura, Santa Barbara, or San Luis Obispo Western
if "no, " skip to Question B. If "yes," check the
box to the right that applies, enter the ["] Orange Southern
corresponding division in response to _ ;
Question E, below, and continue from there. |] Riverside or San Bernardino Eastern

    
   

  

      
   

QUESTION B: B.1. Do 50% or more of the defendants who reside in .

 

Is the United States, or vO; or TK YES. Your case will initially be assigned to the Southern Division.
one of its agencies or employees, a _the district reside in Orange Co.? [-] Enter "Southern" in response to Question E, below, and continue
PLAINTIFF in this action? ; from there.

check one of the boxes to the right —>
[J Yes [x] No [J NO. Continue to Question B.2.

 

B.2. Do 50% or more of the defendants who reside in

uo ney . now a pF Mors ers ° YES. Your case will initially be assigned to the Eastern Division.
if "no," skip to Question C. If "yes," answer [the district reside in Riverside and/or San Bernardino Oo

Enter "Eastern" in response to Question E, below, and continue

 

Question B.1, at right. Counties? (Consider the two counties together.) from there.
check one of the boxes to the right NO. Your case will initially be assigned to the Western Division.
> [-] Enter "Western" in response to Question E, below, and continue

   

from there.

   

QUESTION C: Is the United States, or |C.1. Do 50% or more of the plaintiffs who reside in the YES. Your case will initially be assigned to the Southern Division.
one of its agencies or employees,.a district reside in Orange Co.? ["] Enter "Southern" in response to Question E, below, and continue

DEFENDANT in this action? from there.
check one of the boxes to the right =>

 

[] Yes No [] NO. Continue to Question C.2.

 

€.2, Do 50% or more of the plaintiffs who reside in the YES. Your case will initially be assigned to the Eastern Division.

 

if "no," skip to Question D. If "yes," answer district reside in Riverside and/or San Bernardino ["] Enter "Eastern" in response to Question E, below, and continue
Question C.1, at right. Counties? (Consider the two counties together.) from there.
check one of the boxes to the right => NO. Your case will initially be assigned to the Western Division.
[_] Enter "Western" in response to Question E, below, and continue
from there.

 

 

 

 

    
   
 
 

Indicate the location(s) in which 50% or more of plaintiffs who reside in this district
reside. (Check up to two boxes, or leave blank if none of these choices apply.)

 

Indicate the location(s) in which 50% or more of defendants who reside in this
district reside. (Check up to two boxes, or.leave blank if none of these choices

apply)

        
 
   
  
   
  
  

D.2. Is there at least one answer in Column B?
Yes [_]No

If "yes," your case will initially be assigned to the
EASTERN DIVISION.

Enter "Eastern" in response to Question E,. below.

D.1. Is there at least one answer in Column A?
[_] Yes No
If "yes," your case will initially be assigned to the
SOUTHERN DIVISION.
Enter "Southern" in response to Question E, below, and continue from there.
if "no," go to question D2 to the right. > If "no," your case will be assigned to the WESTERN DIVISION.

Enter "Western" in response to Question E£, below.

 

 

EASTERN

    

Do 50% or more of plaintiffs or defendants in this district reside in Ventura, Santa Barbara, or San Luis Obispo counties?

[] Yes No

CV-71 (10/14) CIVIL COVER SHEET Page 2 of 3

  

 
Case 5:19-cv-01231-JGB-SHK Document 2 Filed 07/02/19 Page 30f3 Page ID #:17

UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA

CIVIL COVER SHEET

1X(a). IDENTICAL CASES: Has this action been previously filed in this court? NO [] YES

If yes, list case number(s):

 

IX(b). RELATED CASES: Is this case related (as defined below) to any civil or criminal case(s) previously filed in this court?

if yes, list case number(s):

NO YES

 

Civil cases are related when they (check all that apply):

| A. Arise from the same or a closely related transaction, happening, or event;

[| B. Call for determination of the same or substantially related or similar questions of law and fact; or

[| C. For other reasons would entail substantial duplication of labor if heard by different judges.

Note: That cases may involve the same patent, trademark, or copyright is not, in itself, sufficient to deem cases related.

A civil forfeiture case and a criminal case are related when they (check all that apply):

[| A. Arise from the same or a closely related transaction, happening, or event;

[| B. Cail for. determination of the same or substantially related or similar questions of law and fact; or

C. Involve one or more defendants from the criminal case in common and would entail substantial duplication of
labor if heard by different judges.

 

X. SIGNATURE OF ATTORNEY

(OR SELF-REPRESENTED LITIGANT): /S/ Alexander E. Papaefthimiou DATE: 07/02/2019

 

Notice to Counsel/Parties: The submission of this Civil Cover Sheet is required by Local Rule 3-1. This Form CV-71 and the information contained herein
neither replaces nor supplements the filing and service of pleadings or other papers as required by law, except as provided by local rules of court. For
more detailed instructions, see separate instruction sheet (CV-07 1A).

 

 

Key to Statistical codes relating to Social Security Cases:

Nature of SuitCode Abbreviation
861 HIA
862 BL
863 DIWC
863 DIWW
864 SsID
865 RSI

Substantive Statement of Cause of Action

All claims for health insurance benefits (Medicare) under Title 18, Part A, of the Social Security Act, as amended. Also,
include claims by hospitals, skilled nursing facilities, etc., for.certification as providers of services under the program.
(42 U.S.C. 1935FF(b))

All claims for “Black Lung" benefits under Title 4, Part B, of the Federal Coal Mine Health and Safety Act of 1969. (30 U.S.C.
923)

All claims filed by insured workers for disability insurance benefits under Title 2 of the Social Security Act, as amended; plus
all claims filed for child's insurance benefits based on disability. (42 U.S.C. 405 .(g))

All claims filed for widows or widowers insurance benefits based on disability under Title 2 of the Social Security Act, as
amended. (42 U.S.C. 405 (q))

All claims for supplemental security income payments based upon disability filed under Title 16 of the Social Security Act, as
amended.

All claims for retirement (old age) and survivors benefits under Title 2 of the Social Security Act, as amended.
(42 U.S.C. 405 (g))

 

CV-71 (10/14)

CIVIL COVER SHEET Page 3 of 3
